Citation Nr: 0217704	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-24 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of an 
injury to the left index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1961 to October 1961; service personnel records reflect 
additional periods of Active Duty for Training and 
Inactive Duty Training with duty assignments primarily as 
a cook between 1961 and 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  


FINDINGS OF FACT

1.  The veteran sustained a severe injury to his left 
index finger during a period of inactive duty training.  

2.  The veteran's current left index finger disability 
resulted from the in-service injury.  


CONCLUSION OF LAW

Residuals of an injury to the left index finger injury 
were incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 
3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the September 2000 rating decision, November 2000 
statement of the case, and supplemental statements of the 
case dated through October 2001, the veteran and his 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, a statement from a private physician, and lay 
statements from several individuals.  The RO has made 
considerable effort to attempt to obtain Reserve unit and 
post-service medical records for the veteran, albeit 
unsuccessfully.  Pursuant to the VCAA, VA's duty to 
provide a medical examination or obtain a medical opinion 
is triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  The 
Board finds that the evidence in this case is sufficient 
to render a determination, such that an additional medical 
examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).  

Active military service includes active duty, any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. 
§ 3.6(a).  

The available military records do not document the 
specific periods of Inactive Duty Training for the 
veteran, only periods of Active Duty for Training.  The 
personnel records clearly show that the veteran's 
assignments between 1961 and 1967 were as a cook primarily 
with the same reserve unit.  The former Captain of the 
veteran's Reserve unit has written that, at the time of 
the veteran's claimed injury, he was on duty on a 
prescribed Reserve drill.  The statement of his former 
unit Captain is acceptable evidence that he injured his 
left index finger coincident with an inactive duty drill, 
even though the precise date of that injury cannot be 
determined.  

The record also contains statements from the veteran's 
wife and from a fellow serviceman who both attested to the 
fact that he sustained a severe injury to his left index 
finger while he was preparing a Thanksgiving meal for his 
Reserve unit, that he was treated in a private Emergency 
Room, and that he returned to his unit to finish preparing 
the meal, with his hand bandaged.  The veteran and his 
wife also testified to this effect at a personal hearing 
in February 2001.  

Further, the record contains a recent statement from the 
veteran's private physician describing his current left 
index finger deformity and impairment in some detail, as 
well as indicating that, "it is certainly possible that 
[the in-service] laceration resulted in the tendon injury 
which could have caused this Boutonniere deformity."  

The Board finds that the evidence of record is sufficient 
to establish that the veteran sustained a severe injury to 
his left index finger during a period of inactive duty 
training.  While the available medical evidence is far 
from conclusive on the issue of whether his current left 
index finger disability is due to that in-service injury, 
there is no contradictory evidence.  The Board finds that, 
affording him the benefit of the doubt, the evidence does 
indicate that his current left index finger disability 
resulted from the injury he sustained to that finger 
during a period of inactive duty training.  38 U.S.C.A. 
§ 5107.  

Therefore, service connection for residuals of a left 
index finger injury is granted.  


ORDER

Service connection for residuals of a left index finger 
injury is granted.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

